— In a divorce action, defendant husband appeals from an order of the Supreme Court, Nassau County (Harwood, J.), entered June 14,1982, which denied his motion for reverse partial summary judgment in favor of the plaintiff wife. Order reversed, on the law, with costs, motion granted, judgment of divorce granted in favor of plaintiff and matter remitted to the Supreme Court, Nassau County, for disposition of all ancillary issues. In accordance with our holding in Rauch v Rauch (91 AD2d 407), reverse partial summary judgment is generally available in matrimonial actions where adequate proof is presented. In view of defendant’s unequivocal admission of his abandonment of plaintiff for a period in excess of one year, we conclude that such a remedy is warranted under the instant circumstances. Thompson, J. P., O’Connor, Brown, and Rubin, JJ., concur. [114 Misc 2d 555.]